DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 6, 20 – 23, and 25 – 36 are allowed.

Reasons for Allowance
The following is an examiner' s statement of reasons for the indication of allowable subject matter:

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 
	
GAO discloses eNodeB collecting coverage and capacity optimizing data, judging if there is a problem with coverage and capacity, determining for a solution to the coverage and capacity problem, sending a coverage and capacity optimization judgement request to a network management node, where the network management node performs the optimization judgement and transmits the response to the eNodeB to execute the optimization. GAO does not explicitly 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving information associated with a plurality of requests for a service type; sending, to each service node of a plurality of service nodes that provide the service, a request for service coverage information, wherein service coverage of each service node is associated with a set of clients; receiving, from each service node of the plurality of service nodes, based on each request for service coverage information, a service coverage report comprising an identifier of the set of clients and service node context information; generating, based on each received service coverage report, a global picture of coverage provided for the service type by the plurality of service nodes; determining, based on the global picture, a service coverage adjustment for at least one service node of the plurality of service nodes to accommodate the plurality of requests from the set of clients, wherein the service coverage adjustment adjusts an access rule of at least one of the plurality of service nodes associated with the set of clients; and sending, to the at least one service node, a service coverage adjustment notification to cause the service coverage adjustment by the at least one service 

Dependent claims 3, 5, 6, 20 – 22, 25 – 33, and 35 – 36 further limit the allowed independent claims 1, 23, 31, and 34. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joey CHOU – the eNodeB transmits request to change coverage and capacity of the eNodeB to a SON coordination entity, where the SON coordination policy grants or denies the request based on the SON coordination policy and the SON coordination state
Yong XIE – the spectrum management apparatus receives occupancy information, determines and configures the spectrum resource available for the users

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468